Title: [From Thomas Jefferson to Samuel Hardy, 11 May 1785]
From: Jefferson, Thomas
To: Hardy, Samuel


[Paris, 11 May 1785. Entry in SJL reads: “Saml. Hardy esq. Recommend Adams, Doradour. What become of Monroe? Mercer married and you? Peace. Emperor inquiet. No propositions to this court occupied with Dutch quarrel and great ferment about arrêt as to W.I. trade. Perhaps American measures may produce change in dispositions of Engld. Write me history proceedings of Congress. Send letters by passengers. Barbary affair puzzling. Lamb. Well to be at peace with Spain. My appointment. Thanks for it.” Opposite entry in SJL is the notation: “by Mr. Adams. May packet.” Not found.]
